DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the term “preferentially” (line 6) renders the claim indefinite because it makes it unclear whether the limitation following the term is required or is just a preference.
Claims 2-19 are indefinite because they are dependent on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 12, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (“Extraction and Analysis of Terpenes/Terpenoids”).

Regarding claim 1, Jiang et al. disclose method of analyzing terpenes in a sample, the method comprising the steps of:  a. obtaining a desired weight of sample and preparing the sample for extraction (see page 3 step 1 and page 4 step 2, using at least 50 mg and grinding into a powder); b. adding, to a container, the sample and an extraction solvent (page 4 step 3); c. agitating the vial (Id., shaking vial for 3-4 hours or overnight); d. heating the sample to force terpenes and the extraction solvent through a collection filter having therein a medium that preferentially binds terpenes; and e. eluting bound terpenes from the medium for analysis (page 5, step 9, subjecting processed extract aliquot to GC for analaysis; see page 4 step 4 for description of GC analysis which includes heating sample to force through a chromatography column with media that binds to terpenes, and eluting them for analysis with MS or FID).
Jiang et al. do not explicitly disclose weighing the sample for extraction, but they do state that a known weight of sample is to be used (page 3, step 1). One of ordinary skill in the art would have known that it is common practice when performing analysis on a material to weigh the samples of material. It would have been obvious to one of ordinary skill in the art to have weighed the sample of Jiang et al. for extracting and processing, because it allows for a more standardized and consistent measurement procedure and provides ensures that the proper amount of sample is being used for the intended analysis.

Regarding claim 12, Jiang et al. disclose that the medium in the GC column is polydimethylsiloxane (page 3, ,materials section, GC setup uses HP5-MS column, which includes methylpolysiloxane).
	
	Regarding claim 16, Jiang et al. disclose an extraction solvent that is added being hexane (page 4, step 3).

	Regarding claim 17, Jiang et al. disclose that the extraction solvent is boiled until completely or partially volatilized (page 5, step 9, subjecting processed extract aliquot to GC for analaysis; see page 4 step 4 for description of GC analysis which includes heating sample well above boiling point to volatilize sample with solvent).


Note: The following rejections use the Jiang et al. reference but with a slightly different interpretation in order to address different dependent claims.

Claim(s) 1, 4, 10, 14, 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (“Extraction and Analysis of Terpenes/Terpenoids”) in view of Lyndon et al. (US 2011/0021456).

Regarding claim 1, Jiang et al. disclose a method of analyzing terpenes in a sample, the method comprising the steps of:  a. obtaining a desired weight of sample and preparing the sample for extraction (see page 3 step 1 and page 4 step 2, using at least 50 mg and grinding into a powder); b. adding, to a container, the sample and an extraction solvent (page 4 step 3); c. agitating the vial (Id., shaking vial for 3-4 hours or overnight); d. performing actions to force terpenes and the extraction solvent through a collection filter having therein a medium that preferentially binds terpenes (see page 5, steps 5 and 6, loading concentrated extracts onto column with silica); and e. eluting bound terpenes from the medium for analysis (page 5, steps 7-9).
Jiang et al. do not explicitly disclose weighing the sample for extraction, but they do state that a known weight of sample is to be used (page 3, step 1). One of ordinary skill in the art would have known that it is common practice when performing analysis on a material to weigh the samples of material. It would have been obvious to one of ordinary skill in the art to have weighed the sample of Jiang et al. for extracting and processing, because it allows for a more standardized and consistent measurement procedure and provides ensures that the proper amount of sample is being used for the intended analysis.
Jiang et al. do not disclose heating the sample when forcing it through the filter with silica medium. Lyndon et al. disclose a method for isolating terpenes that includes adding an extraction solvent to a container with a sample and then forcing the sample with terpenes and extraction solvent through a filter having a medium that binds terpenes, wherein the forcing through the filter includes heating the sample to force the terpenes and extraction solvent through the filter (pars. 0130-0131). It would have been obvious to one of ordinary skill in the art to use heat when flowing the sample through the filter, as taught by Lyndon et al., in the method of Jiang et al., because it is known in the art that heating the sample and column at least to some amount above room temperature allows the temperature to be more accurately and consistently controlled and be less affected by environmental temperature fluctuations.

Regarding claim 4, Jiang et al. disclose the method further comprising the step of analyzing the eluted terprenes by liquid chromatography (see page 6, steps 11-13).

Regarding claim 10, Jiang et al. disclose the medium being activated silica (see page 5 step 5; and see page 3 Materials section, silica gel).

Regarding claims 14 and 15, Jiang et al. disclose that there is a medium in the filter that is a liquid solvent, and wherein the liquid solvent is hexane (see page 5, step 7, hexane added to column that sample is forced through).

Regarding claim 19, Jiang et al. do disclose that analysis occurs following elution of the terpenes by transferring aliquots of the eluted sample to GC vial (page 5 step 9), but do not explicitly teach using a syringe. One of ordinary skill in the art would have known that using a syringe to transfer liquid samples is a conventional and well-established technique. It would have been obvious to one of ordinary skill in the art to use the known technique of transferring a liquid sample with a syringe, in the method of the combination of Jiang et al. and Lyndon et al., in order to transfer the sample aliquots to the GC vials for analysis, because a syringe allows for careful and accurate collection and transfer of liquid samples.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (“Extraction and Analysis of Terpenes/Terpenoids”) in view of Lyndon et al. (US 2011/0021456), and further in view of Duan et al. (CN 103512981 A).

Regarding claim 2, Jian et al. and Lyndon et al. do not teach the sample being weighed in to container. Duan et al. disclose performing an extraction with a sample and extraction solvent, wherein the sample is weighed in the container that the extraction solvent is then added to (see Claims text). It would have been obvious to one of ordinary skill in the art to weigh the sample in the extraction container, as taught by Duan et al., in the combination of Jiang et al. and Lyndon et al., because it eliminates a need to transfer the sample after weighing, thus simplifying the method and preventing loss of sample during transfer.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (“Extraction and Analysis of Terpenes/Terpenoids”) in view of Lyndon et al. (US 2011/0021456) and Duan et al. (CN 103512981 A), and further in view of Goff et al. (US 2,187,710).

Regarding claim 3, Duan et al. do not teach the sample being weighed in a component within the container. Goff et al. teach weighing a sample in a component within a container (page 2, col. 2 lines 42-43, crucible with sample inside weighing bottle). It would have been obvious to one of ordinary skill in the art to use a crucible for holding the sample inside the bottle/vial when weighing, as taught by Goff et al., in the combination of Jiang et al., Lyndon et al. and Duan et al., because it allows the sample to be transferred to the container in a more efficient and secure manner.


Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (“Extraction and Analysis of Terpenes/Terpenoids”) in view of Lyndon et al. (US 2011/0021456), and further in view of Liu et al. (US 2015/0110862).

Regarding claim 7, Jiang et al. do not teach using alternate media in the filter column. However, Liu et al. disclose a method involving filtering terpenes through a column, wherein the column medium is C18 which is a reverse-phase chromatography material (see claim 6). It would have been obvious to one of ordinary skill in the art to substitute the reverse-phase chromatography column material and techniques for the normal phase column filtering in Jiang et al. in the combination of Jiang et al. and Lyndon et al., because it would have allowed for more efficient separation and filtering of different terpene compounds and variations. 


Claim(s) 9, 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang et al. (“Extraction and Analysis of Terpenes/Terpenoids”) in view of Lyndon et al. (US 2011/0021456), and further in view of Goldstein et al. (US 5,972,411).

Regarding claims 9 and 11, Jiang et al. do not teach using alternate media in the filter column. However, Goldstein et al. disclose a method involving filtering terpenes through a column, wherein the column media may be silica gel, activated carbon, cellulose or polymeric resin (col. 2 lines 37-45). It would have been obvious to one of ordinary skill in the art to substitute any of these media, including activated carbon or cellulose, for the silica gel in Jiang et al., because as Goldstein et al. discloses, all of these media can be substituted in the column to achieve predictable filtering of different types of terpenes and other substances that may be in a sample.
Regarding claim 13, as stated above Goldstein et al. discloses using polymeric resin for the column medium. It would have been obvious to use a polymeric resin as taught by Goldstein et al. for the same reasons as stated above with regard to claims 9 and 11. It would have been further obvious to specifically use an acrylate polymer resin because it has been known that such resins are suitable for use in the food industry, can be packed easily in large amounts and can be used for long periods of time.

Allowable Subject Matter
Claims 5, 6, 8 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861